DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendments, filed 30-August-2022, have been entered. Claims 1, 3, 8, 11, 15, 17 and 19 have been amended, and claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 10-20, filed 30-August-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive in-part. Applicant argues that a contradictory contention is made that Dumitru et al. (Pub. No. US 2012/0323956 A1, hereinafter “Dumitru”) does not disclose generating a model on page 5 of the Office Action (claim 1) but is cited as disclosing generating the model including a directed acyclic graph on page 13 of the Office Action (Remarks p. 14). In response, examiner respectfully submits that Makhija et al. (Pub. No. US 2020/0279200 A1, hereinafter “Makhija”) was cited as teaching generating a model in claim 1, and the combination of Dumitru and Makhija is cited as teaching claim 7 (see Office Action pp. 5-6). In other words, Makhija teaches generating the model and Dumitru further teaches a directed acyclic graph. 
Applicant argues that Makhija does not disclose “automatically generate a model representing at least a portion of the script…” as recited in claim 1 because there is a different order of operations, such that in Makhija there is creation of the script by the bot based on the data model (Remarks pp. 16-17). Examiner respectfully submits that Makhija teaches that the system includes a query language tool configured for receiving, translating, and extracting data related to a plurality of functions of one or more applications. The tool includes an electronic user interface configured to receive a query data from the user, a translator/interpreter for translating the query data into characters using natural language processing and generating a plurality of tokens, a code generator configured to receive the tokens from the translator/interpreter and generating a code using a data mapper and ingestion module for creating an AI based machine learning query, and at least one data model created based on at least one attribute of the query data and the tokens, wherein the machine learning query is processed to extract a recommendation based on to the query data received from the user, wherein a bot creates at least a script based on the data models [0012]. Dumitru teaches automatically generating a script from user input (see Office Action p. 4). Examiner interprets that the user input in Dumitru is a portion of the script, and therefore the query data and tokens in Makhija discloses at least a portion of the script, where the data model is created based on at least one attribute of the query data and the tokens.
Applicant argues that Dumitru and Makhija fail to disclose all the elements of claim 1 and 11. Examiner finds this argument persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogynskyy et al. (Patent No. US 10,489,462 B1, hereinafter “Rogynskyy”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (Pub. No. US 2012/0323956 A1, hereinafter “Dumitru”) in view of Makhija et al. (Pub. No. US 2020/0279200 A1, hereinafter “Makhija”).
Regarding claim 1, Dumitru teaches:
a processor; and a computer-readable medium on which is stored machine-readable instructions that cause the processor to: (Dumitru – each of client, server, and data sources is implemented by one or more computing device. The one or more processing units in a computing device include one or more multiple core processors [0038]. The components described may execute from various computer-readable media having various data structures thereon [0027].
receive via a user interface (UI), user input regarding a rule and a plurality of data sources (Dumitru – client may include a user interface that facilitates construction of a user query. The UI may be a graphical user interface [0029]. In Fig. 5, 502, a user query (i.e. rule and identification of data sources) is received [0057].) 
automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources (Dumitru – a user query (i.e. user input) may be translated into an operator tree [0062]. Fig. 7 discloses translating a user query into an operator tree [0071], which includes parsing the query, retrieving relationships from the model, and determining implicit joins [0072]. One or more user functions may be translated into corresponding compositions of SQL operators, which enables arbitrarily complex user queries to be processed, including recursive queries or queries having an arbitrary number of sub-query levels [0074]. The operator tree may be translated to a logical operator tree (i.e. script is generated, see [0051], where example logical tree 404 includes a number of nodes, each node specifying a data retrieval or operation performed on retrieved data) [0063] as disclosed in Figs. 8A-8B [0076]. Cartridge 440 may be used to determine remotable sub-trees of logical operator tree 404. A set of maximum remotable sub-trees may be determined, based on the capabilities of each data source as provided by corresponding cartridges [0055]. The cartridge includes an extensible style sheet language transformation (XSLT) script, which may be used to translate an abstract query into an SQL query for the target data source [0056].)
wherein the query includes the rule (Dumitru – a logical operator tree, which was translated from the operator tree may be transformed into one or more abstract SQL queries (i.e. query). An abstract SQL query is a query that is equivalent to an SQL query, though it may be in a different format. In particular, an abstract SQL query is a text representation of a remotable logical operator subtree, which was translated from the operator tree (i.e. rule) [0047, 0076].)
Dumitru does not appear to teach:
automatically generate a model representing at least a portion of the script
wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes
and automatically build a query based on the script and the model,
However, Makhija teaches:
automatically generate a model representing at least a portion of the script (Makhija – the system includes a query language tool configured for receiving, translating, and extracting data related to a plurality of functions of one or more applications. The tool includes an electronic user interface configured to receive a query data from the user, a translator/interpreter for translating the query data into characters using natural language processing and generating a plurality of tokens, a code generator configured to receive the tokens from the translator/interpreter and generating a code using a data mapper and ingestion module for creating an AI based machine learning query, and at least one data model created based on at least one attribute of the query data and the tokens, wherein the machine learning query is processed to extract a recommendation based on to the query data received from the user, wherein a bot creates at least a script based on the data models [0012]. The data lake includes a plurality of relational and non-relational databases configured for storing a plurality of structured and unstructured data received from distinct source in real-time [0010].)
and automatically build a query based on the script and the model, (Makhija – the ALU enables processing of binary integers to assist in formation of a tables/matrix of variables where a script created by data models is applied to data sets (query is built) impacting multiple functions like demand planning, supply planning, forecasting, budgeting etc. in applications like ERP or supply chain management (SCM) [0041].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru and Makhija before them, to modify the system of Dumitru of receive via a user interface (UI), user input regarding a rule and a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, wherein the query includes the rule with the teachings of Makhija of automatically generate a model representing at least a portion of the script, and automatically build a query based on the script and the model. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Dumitru modified by Makhija does not appear to teach:
wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes
However, Rogynskyy teaches:
wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes (Rogynskyy – the node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more electronic activities. The plurality of data sources can further include systems of record, such as customer relationship management systems or other sources of data that may maintain electronic activities or records [Col. 9 lines 59-67, Col. 10 lines 1-3].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru and Makhija of receive via a user interface (UI), user input regarding a rule and a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, automatically generate a model representing at least a portion of the script and automatically build a query based on the script and the model wherein the query includes the rule with the teachings of Rogynskyy of wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes. One would have been motivated to make such a modification to specify the relationship between nodes (Rogynskyy - [Col. 9 lines 59-67, Col. 10 lines 1-3]).
Regarding claim 2, Dumitru teaches:
execute the query to apply the rule to the dataset; and display, via the UI, results of the applying the rule to the dataset (Dumitru – a cartridge file corresponding to each data source is used to transform abstract SQL into a dialect of SQL that is specific to a data source. A data source may have multiple cartridge files, each file corresponding to a respective version. A cartridge file specifies the capabilities of its corresponding data source [0048]. In Fig. 5, 506, each SQL query is sent to a corresponding data source [0058]. Fig. 5, 508 discloses a result set corresponding to each SQL query is received [0059]. Computing device may also include video display adapter that facilitates display of data, scene frames, or other information to a user [0098].) 
Dumitru does not appear to teach:7
generate a dataset by combining the plurality of data sources based on the query
However, Makhija teaches:
generate a dataset by combining the plurality of data sources based on the query (Makhija – the ALU enables processing of binary integers to assist in formation of a tables/matrix of variables where a script created by data models is applied to data sets (i.e. executed) impacting multiple functions like demand planning, supply planning, forecasting, budgeting etc. in applications like ERP or supply chain management (SCM) [0041].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru, Makhija and Rogynskyy of receive via a user interface (UI), user input regarding a rule and a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, automatically generate a model representing at least a portion of the script, wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes and automatically build a query based on the script and the model wherein the query includes the rule with the teachings of Makhija of generate a dataset by combining the plurality of data sources based on the query. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Regarding claim 3, Dumitru teaches:
determine changes to the rule based on further user input received via the UI in response to displaying the results of the application of the rule to the dataset (Dumitru – though not illustrated in Fig. 5, when a result set is streamed to a user (i.e. received) the user has an option of cancelling the receipt of the results. Upon receiving a cancel command from a user, server may send a cancel command to the appropriate data source [0060]. Examiner interprets that canceling certain results from a query discloses determining changes to the rule.)
 Regarding claim 4, Dumitru teaches:
execute the [further] query; display, via the UI, results of the executing the [further] query (Dumitru – a cartridge file corresponding to each data source is used to transform abstract SQL into a dialect of SQL that is specific to a data source. A data source may have multiple cartridge files, each file corresponding to a respective version. A cartridge file specifies the capabilities of its corresponding data source [0048]. In Fig. 5, 506, each SQL query is sent to a corresponding data source [0058]. Fig. 5, 508 discloses a result set corresponding to each SQL query is received [0059]. Computing device may also include video display adapter that facilitates display of data, scene frames, or other information to a user [0098].) 
Dumitru does not appear to teach:
further query
further query
automatically generate a further script corresponding to the further user input; generate a further model representing at least a portion of the further script; automatically build a further query based on the further script and the further model
determine based on additional user input received via the UI responsive to displaying the results of the executing the further query that no further changes to the changed rule are required; and save the changed rule as a finalized rule based on the additional user input
However, Makhija teaches:
further query (Makhija – in Fig. 2, S201 data is received in a data lake. In S202 determine characteristic of at least one attribute of one or more of the plurality of receive data. In S203 checking if received data is new data or data with new attribute (i.e. further user input). In S203, if the received data is a new data or data with new attribute then in S208, determining the one or more applications utilizing the received data from the distinct sources, re-calibrating or remodeling the data models associated with the one or more applications based on the new attribute [0092].
further query (Makhija – in Fig. 2, S201 data is received in a data lake. In S202 determine characteristic of at least one attribute of one or more of the plurality of receive data. In S203 checking if received data is new data or data with new attribute (i.e. further user input). In S203, if the received data is a new data or data with new attribute then in S208, determining the one or more applications utilizing the received data from the distinct sources, re-calibrating or remodeling the data models associated with the one or more applications based on the new attribute [0092].
automatically generate a further script corresponding to the further user input; generate a further model representing at least a portion of the further script; automatically build a further query based on the further script and the further model (Makhija – in Fig. 2, S201 data is received in a data lake. In S202 determine characteristic of at least one attribute of one or more of the plurality of receive data. In S203 checking if received data is new data or data with new attribute (i.e. further user input). In S203, if the received data is a new data or data with new attribute then in S208, determining the one or more applications utilizing the received data from the distinct sources, re-calibrating or remodeling the data models associated with the one or more applications based on the new attribute [0092].)
determine based on additional user input received via the UI responsive to displaying the results of the executing the further query that no further changes to the changed rule are required; and save the changed rule as a finalized rule based on the additional user input (Makhija – in S202 determine characteristic of at least one attribute of one or more of the plurality of received data. In S203 checking if received data is new data or data with new attribute. If No, (i.e. no further changes) then in S204 checking if there is change in received data or attribute of received data. If No, then in S205, no data remodeling or recalibration required [0092]. The graph store creates a hierarchical tree of relations based on user actions [0061].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru, Makhija and Rogynskyy of receive via a user interface (UI), user input regarding a rule and a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, automatically generate a model representing at least a portion of the script, wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes and automatically build a query based on the script and the model wherein the query includes the rule, determine changes to the rule based on further user input received via the UI in response to displaying the results of the application of the rule to the dataset, execute the [further] query; display, via the UI, results of the executing the [further] query with the teachings of Makhija of automatically generate a further script corresponding to the further user input, generate a further model representing at least a portion of the further script; automatically build a further query based on the further script and the further model, determine based on additional user input received via the UI responsive to displaying the results of the executing the further query that no further changes to the changed rule are required; and save the changed rule as a finalized rule based on the additional user input. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Regarding claim 5, Dumitru teaches:
enable user selection of the plurality of data sources via the UI (Dumitru – client may include a user interface that facilitates construction of a user query through a graphical user interface [0029]. The XSLT script may be used to translate an abstract query into an SQL query for the target data source [0056].)
Regarding claim 6, Dumitru teaches:
wherein to automatically generate the script the processor is to further: include in the script, an identification of the plurality of data sources, relationships between the plurality of data sources, and at least one of join and union criteria for combining at least two of the plurality of data sources (Dumitru – operator tree may be transformed to logical operator tree (i.e. script). The transformation of an operator tree to a logical operator tree uses model metadata that indicates a data source for each item. In a configuration using multiple data sources, sub-trees of the logical operator tree may correspond to respective data sources. Each node of each sub-tree corresponds to a constant value or an operation supported by a respective data source. Each intermediate node of a logical operator sub-tree represents an operation supported by the data source, which can be an SQL operation such as a join, or union, or a function supported by the data source [0045].)
Regarding claim 7, Dumitru teaches:
wherein the model includes a Directed Acyclic Graph (DAG) (Dumitru – a directed graph structure that is not a tree structure may be employed. Such a structure may be referred to as an operator graph or logical operator graph. A tree structure is applicable to a graph structure unless stated otherwise [0046].)
Regarding claim 8, Dumitru teaches:
wherein to generate the model including the DAG the processor is to: represent the plurality of data sources as the nodes in the DAG; and represent the relationships between the plurality of data sources, and the at least one of join and union criteria for combining at least two of the plurality of data sources as the edges between the nodes (Dumitru – the model contains data descriptive of one or more data sources to be queried. The descriptive data, also referred to as metadata, may specify data fields, field attributes, or properties, data tables, relationships between data fields or tables, or other data descriptive of data sources [0030].)
Regarding claim 9, Dumitru teaches:
wherein to automatically build the query based on the script and the model the processor is to: sequentially process each layer of the DAG by: topologically sorting the nodes; identifying at least one of the joins and unions, and at least one of the relationships based on edges between the sorted nodes; and creating the query based on the storing and the identifying (Dumitru – at block 810, the process may traverse the logical operator tree, deriving remoting properties. The traversal may be performed from the bottom of the tree toward the root. At block 812, the data source and its associated capabilities may be retrieved at each leaf node. Capabilities may include, for example, whether the data source supports certain relational operators, scalar functions, or the like. At block 814, the capabilities corresponding to each tree node may be added to a set of capabilities representing the set of capabilities for the sub-tree containing the node and corresponding to a single data source [0081].)
Regarding claim 11, Dumitru teaches:
receiving, via a user interface (UI), a user input related to a rule and identification of a plurality of data sources for applying the rule (Dumitru – client may include a user interface that facilitates construction of a user query. The UI may be a graphical user interface [0029]. In Fig. 5, 502, a user query (i.e. rule and identification of data sources) is received [0057].)
generating a rule script according to the rule (Dumitru – a user query may be translated into an operator tree (i.e. rule script) [0062]. Fig. 7 discloses translating a user query into an operator tree [0071], which includes parsing the query, retrieving relationships from the model, and determining implicit joins [0072]. One or more user functions may be translated into corresponding compositions of SQL operators, which enables arbitrarily complex user queries to be processed, including recursive queries or queries having an arbitrary number of sub-query levels [0074].)  
automatically generating a data source script according to the user input (Dumitru – the operator tree may be translated to a logical operator tree (i.e. data source script, see [0051], where example logical tree 404 includes a number of nodes, each node specifying a data retrieval or operation performed on retrieved data) [0063] as disclosed in Figs. 8A-8B [0076]. Cartridge 440 may be used to determine remotable sub-trees of logical operator tree 404. A set of maximum remotable sub-trees may be determined, based on the capabilities of each data source as provided by corresponding cartridges [0055]. The cartridge includes an extensible style sheet language transformation (XSLT) script, which may be used to translate an abstract query into an SQL query for the target data source [0056].)
automatically generating a rule query from the rule script (Dumitru – a logical operator tree, which was translated from the operator tree (i.e. rule script) may be transformed into one or more abstract SQL queries (i.e. rule query). An abstract SQL query is a query that is equivalent to an SQL query, though it may be in a different format. In particular, an abstract SQL query is a text representation of a remotable logical operator subtree [0047, 0076].)
executing the rule query on the dataset (Dumitru – a cartridge file corresponding to each data source is used to transform abstract SQL into a dialect of SQL that is specific to a data source. A data source may have multiple cartridge files, each file corresponding to a respective version. A cartridge file specifies the capabilities of its corresponding data source [0048]. In Fig. 5, 506, each SQL query is sent to a corresponding data source [0058].)
and outputting a result set of the rule query execution via the UI (Dumitru – Fig. 5, 508 discloses a result set corresponding to each SQL query is received [0059].)
Dumitru does not appear to teach:
automatically generating a model according to the data source script,
wherein the model includes nodes representing the plurality of data sources, and wherein an array of relationships between the plurality of data sources and an array of one or more of join and union criteria between at least two of the plurality of data sources are represented in the model as edges between the nodes
automatically generating a data source query from the model
executing the data source query to generate a data set
However, Makhija teaches:
automatically generating a model according to the data source script, (Makhija – the system includes a query language tool configured for receiving, translating, and extracting data related to a plurality of functions of one or more applications. The tool includes an electronic user interface configured to receive a query data from the user, a translator/interpreter for translating the query data into characters using natural language processing and generating a plurality of tokens, a code generator configured to receive the tokens from the translator/interpreter and generating a code using a data mapper and ingestion module for creating an AI based machine learning query, and at least one data model created based on at least one attribute of the query data and the tokens, wherein the machine learning query is processed to extract a recommendation based on to the query data received from the user, wherein a bot creates at least a script based on the data models [0012]. The data lake includes a plurality of relational and non-relational databases configured for storing a plurality of structured and unstructured data received from distinct source in real-time [0010].) 
automatically generating a data source query from the model (Makhija – the system includes a query language tool configured for receiving, translating, and extracting data related to a plurality of functions of one or more applications. The tool includes an electronic user interface configured to receive a query data from the user, a translator/interpreter for translating the query data into characters using natural language processing and generating a plurality of tokens, a code generator configured to receive the tokens from the translator/interpreter and generating a code using a data mapper and ingestion module for creating an AI based machine learning query, and at least one data model created based on at least one attribute of the query data and the tokens, wherein the machine learning query is processed to extract a recommendation based on to the query data received from the user, wherein a bot creates at least a script based on the data models [0012]. The data lake includes a plurality of relational and non-relational databases configured for storing a plurality of structured and unstructured data received from distinct source in real-time [0010].)
executing the data source query to generate a data set (Makhija – the ALU enables processing of binary integers to assist in formation of a tables/matrix of variables where a script created by data models is applied to data sets (i.e. executed) impacting multiple functions like demand planning, supply planning, forecasting, budgeting etc. in applications like ERP or supply chain management (SCM) [0041].)    
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru and Makhija before them, to modify the system of Dumitru of receiving, via a user interface (UI), a user input related to a rule and identification of a plurality of data sources for applying the rule, generating a rule script according to the rule, automatically generating a data source script according to the user input, automatically generating a rule query from the rule script, executing the rule query on the dataset, and outputting a result set of the rule query execution via the UI with the teachings of Makhija of automatically generating a model according to the data source script, automatically generating a data source query from the model and executing the data source query to generate a data set. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Dumitru modified by Makhija does not appear to teach:
wherein the model includes nodes representing the plurality of data sources, and wherein an array of relationships between the plurality of data sources and an array of one or more of join and union criteria between at least two of the plurality of data sources are represented in the model as edges between the nodes
However, Rogynskyy teaches:
wherein the model includes nodes representing the plurality of data sources, and wherein an array of relationships between the plurality of data sources and an array of one or more of join and union criteria between at least two of the plurality of data sources are represented in the model as edges between the nodes (Rogynskyy – the node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more electronic activities. The plurality of data sources can further include systems of record, such as customer relationship management systems or other sources of data that may maintain electronic activities or records [Col. 9 lines 59-67], Col. 10 lines 1-3]. The electronic activities are exchanged between or otherwise involve nodes. Nodes can be representative of people or companies. Nodes can be member nodes or group nodes. A member node may refer to a node representative of a person that is part of a company or other organizational entity. A group node may refer to a node that is representative of the company or other organizational entity and is linked to multiple member nodes [Col. 10 lines 63-67, Col. 11 lines 1-4]. Member nodes and group nodes may have some common fields but may also include different fields [Col. 16 lines 12-14].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru and Makhija of receiving, via a user interface (UI), a user input related to a rule and identification of a plurality of data sources for applying the rule, generating a rule script according to the rule, automatically generating a data source script according to the user input, automatically generating a rule query from the rule script, automatically generating a model according to the data source script, automatically generating a data source query from the model and executing the data source query to generate a data set, executing the rule query on the dataset, and outputting a result set of the rule query execution via the UI with the teachings of Rogynskyy of wherein the model includes nodes representing the plurality of data sources, and wherein an array of relationships between the plurality of data sources and an array of one or more of join and union criteria between at least two of the plurality of data sources are represented in the model as edges between the nodes. One would have been motivated to make such a modification to specify the relationship between nodes (Rogynskyy - [Col. 9 lines 59-67, Col. 10 lines 1-3]).
Regarding claim 12, Dumitru teaches:
receiving further user input regarding one of finalizing the rule and effecting further changes to the rule (Dumitru – though not illustrated in Fig. 5, when a result set is streamed to a user (i.e. received) the user has an option of cancelling the receipt of the results. Upon receiving a cancel command from a user, server may send a cancel command to the appropriate data source [0060]. Examiner interprets that canceling certain results from a query discloses receiving further input.)
Regarding claim 13, Dumitru does not appear to teach:
based on the further user input indicating to finalize the rule, storing as a finalized rule, the rule that provided the result set as output
However, Makhija teaches:
based on the further user input indicating to finalize the rule, storing as a finalized rule, the rule that provided the result set as output (Makhija – in S202 determine characteristic of at least one attribute of one or more of the plurality of received data. In S203 checking if received data is new data or data with new attribute. If No, (i.e. no further changes) then in S204 checking if there is change in received data or attribute of received data. If No, then in S205, no data remodeling or recalibration required [0092]. The graph store creates a hierarchical tree of relations based on user actions [0061].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru, Makhija and Rogynskyy of receiving, via a user interface (UI), a user input related to a rule and identification of a plurality of data sources for applying the rule, generating a rule script according to the rule, automatically generating a data source script according to the user input, automatically generating a rule query from the rule script, automatically generating a model according to the data source script, wherein the model includes nodes representing the plurality of data sources, and wherein an array of relationships between the plurality of data sources and an array of one or more of join and union criteria between at least two of the plurality of data sources are represented in the model as edges between the nodes, automatically generating a data source query from the model and executing the data source query to generate a data set, executing the rule query on the dataset, and outputting a result set of the rule query execution via the UI, and receiving further user input regarding one of finalizing the rule and effecting further changes to the rule with the teachings of Makhija of based on the further user input indicating to finalize the rule, storing as a finalized rule, the rule that provided the result set as output. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Regarding claim 14, Dumitru teaches:
based on the further user input indicating to effect further changes to the rule, generating a further data source query and a further rule query based on the further user input, and executing the further data source query and the further rule query to generate a further result set (Dumitru – a cartridge file corresponding to each data source is used to transform abstract SQL into a dialect of SQL that is specific to a data source. A data source may have multiple cartridge files, each file corresponding to a respective version. A cartridge file specifies the capabilities of its corresponding data source [0048]. In Fig. 5, 506, each SQL query is sent to a corresponding data source [0058]. Fig. 5, 508 discloses a result set corresponding to each SQL query is received [0059]. Computing device may also include video display adapter that facilitates display of data, scene frames, or other information to a user [0098].)
Regarding claim 15, Dumitru teaches:
wherein the model comprises a Directed Acyclic Graph (DAG), and the generating the data source query further comprises: represent the plurality of data sources as the nodes in the DAG (Dumitru – the model contains data descriptive of one or more data sources to be queried. The descriptive data, also referred to as metadata, may specify data fields, field attributes, or properties, data tables, relationships between data fields or tables, or other data descriptive of data sources [0030].)
Dumitru modified by Makhija does not appear to teach:
and represent the relationships between the plurality of data sources, and the one or more of the join and union criteria for combining at least two of the plurality of data sources as the edges between the nodes
However, Rogynskyy teaches:
and represent the relationships between the plurality of data sources, and the one or more of the join and union criteria for combining at least two of the plurality of data sources as the edges between the nodes (Rogynskyy – the node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more electronic activities. The plurality of data sources can further include systems of record, such as customer relationship management systems or other sources of data that may maintain electronic activities or records [Col. 9 lines 59-67], Col. 10 lines 1-3]. The electronic activities are exchanged between or otherwise involve nodes. Nodes can be representative of people or companies. Nodes can be member nodes or group nodes. A member node may refer to a node representative of a person that is part of a company or other organizational entity. A group node may refer to a node that is representative of the company or other organizational entity and is linked to multiple member nodes [Col. 10 lines 63-67, Col. 11 lines 1-4]. Member nodes and group nodes may have some common fields but may also include different fields [Col. 16 lines 12-14].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru, Makhija and Rogynskyy of receiving, via a user interface (UI), a user input related to a rule and identification of a plurality of data sources for applying the rule, generating a rule script according to the rule, automatically generating a data source script according to the user input, automatically generating a rule query from the rule script, automatically generating a model according to the data source script, wherein the model includes nodes representing the plurality of data sources, and wherein an array of relationships between the plurality of data sources and an array of one or more of join and union criteria between at least two of the plurality of data sources are represented in the model as edges between the nodes, automatically generating a data source query from the model and executing the data source query to generate a data set, executing the rule query on the dataset, and outputting a result set of the rule query execution via the UI, and receiving further user input regarding one of finalizing the rule and effecting further changes to the rule, and wherein the model comprises a Directed Acyclic Graph (DAG), and the generating the data source query further comprises: represent the plurality of data sources as the nodes in the DAG with the teachings of Rogynskyy of and represent the relationships between the plurality of data sources, and the one or more of the join and union criteria for combining at least two of the plurality of data sources as the edges between the nodes. One would have been motivated to make such a modification to specify the relationship between nodes (Rogynskyy - [Col. 9 lines 59-67, Col. 10 lines 1-3]).
Regarding claim 16, Dumitru teaches:
sorting the DAG; and traversing the DAG from leaf nodes to a root node and determining query statements for the data source query as the DAG is traversed (Dumitru – at block 810, the process may traverse the logical operator tree, deriving remoting properties. The traversal may be performed from the bottom of the tree toward the root. At block 812, the data source and its associated capabilities may be retrieved at each leaf node. Capabilities may include, for example, whether the data source supports certain relational operators, scalar functions, or the like. At block 814, the capabilities corresponding to each tree node may be added to a set of capabilities representing the set of capabilities for the sub-tree containing the node and corresponding to a single data source [0081].)
Regarding claim 17, Dumitru teaches:
receive via a user interface (UI), user input regarding updates to a rule pertaining to data stored in a plurality of data sources (Dumitru – client may include a user interface that facilitates construction of a user query. The UI may be a graphical user interface [0029]. In Fig. 5, 502, a user query (i.e. rule and identification of data sources) is received [0057].)
automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources (Dumitru – a user query (i.e. user input) may be translated into an operator tree [0062]. Fig. 7 discloses translating a user query into an operator tree [0071], which includes parsing the query, retrieving relationships from the model, and determining implicit joins [0072]. One or more user functions may be translated into corresponding compositions of SQL operators, which enables arbitrarily complex user queries to be processed, including recursive queries or queries having an arbitrary number of sub-query levels [0074]. The operator tree may be translated to a logical operator tree (i.e. script is generated, see [0051], where example logical tree 404 includes a number of nodes, each node specifying a data retrieval or operation performed on retrieved data) [0063] as disclosed in Figs. 8A-8B [0076]. Cartridge 440 may be used to determine remotable sub-trees of logical operator tree 404. A set of maximum remotable sub-trees may be determined, based on the capabilities of each data source as provided by corresponding cartridges [0055]. The cartridge includes an extensible style sheet language transformation (XSLT) script, which may be used to translate an abstract query into an SQL query for the target data source [0056].) 
wherein the queries include a rule query including the updates to the rule (Dumitru – a logical operator tree, which was translated from the operator tree (i.e. rule script) may be transformed into one or more abstract SQL queries (i.e. rule query). An abstract SQL query is a query that is equivalent to an SQL query, though it may be in a different format. In particular, an abstract SQL query is a text representation of a remotable logical operator subtree [0047, 0076].)
and output a result set obtained by executing the queries (Dumitru – a cartridge file corresponding to each data source is used to transform abstract SQL into a dialect of SQL that is specific to a data source. A data source may have multiple cartridge files, each file corresponding to a respective version. A cartridge file specifies the capabilities of its corresponding data source [0048]. In Fig. 5, 506, each SQL query is sent to a corresponding data source [0058]. Fig. 5, 508 discloses a result set corresponding to each SQL query is received [0059]. Computing device may also include video display adapter that facilitates display of data, scene frames, or other information to a user [0098].)
Dumitru does not appear to teach:
automatically generate a model representing the script
wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes
automatically generate queries from the model and the script, [wherein the queries include a rule query including the updates to the rule], and a data source query for aggregating the plurality of data sources according to the user input
However, Makhija teaches:
automatically generate a model representing the script (Makhija – the system includes a query language tool configured for receiving, translating, and extracting data related to a plurality of functions of one or more applications. The tool includes an electronic user interface configured to receive a query data from the user, a translator/interpreter for translating the query data into characters using natural language processing and generating a plurality of tokens, a code generator configured to receive the tokens from the translator/interpreter and generating a code using a data mapper and ingestion module for creating an AI based machine learning query, and at least one data model created based on at least one attribute of the query data and the tokens, wherein the machine learning query is processed to extract a recommendation based on to the query data received from the user, wherein a bot creates at least a script based on the data models [0012]. The data lake includes a plurality of relational and non-relational databases configured for storing a plurality of structured and unstructured data received from distinct source in real-time [0010].)
automatically generate queries from the model and the script, [wherein the queries include a rule query including the updates to the rule], and a data source query for aggregating the plurality of data sources according to the user input (Makhija – in Fig. 2, S201 data is received in a data lake. In S202 determine characteristic of at least one attribute of one or more of the plurality of receive data. In S203 checking if received data is new data or data with new attribute (i.e. further user input). In S203, if the received data is a new data or data with new attribute then in S208, determining the one or more applications utilizing the received data from the distinct sources, re-calibrating or remodeling the data models associated with the one or more applications based on the new attribute [0092]. The ALU enables processing of binary integers to assist in formation of a tables/matrix of variables where a script created by data models is applied to data sets (query is generated) impacting multiple functions like demand planning, supply planning, forecasting, budgeting etc. in applications like ERP or supply chain management (SCM) [0041].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru and Makhija before them, to modify the system of Dumitru of receive via a user interface (UI), user input regarding updates to a rule pertaining to data stored in a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, wherein the queries include a rule query including the updates to the rule and output a result set obtained by executing the queries with the teachings of Makhija of automatically generate a model representing the script, automatically generate queries from the model and the script, [wherein the queries include a rule query including the updates to the rule], and a data source query for aggregating the plurality of data sources according to the user input. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Dumitru and Makhija do not appear to teach:
wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes
However, Rogynskyy teaches:
wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes (Rogynskyy – the node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more electronic activities. The plurality of data sources can further include systems of record, such as customer relationship management systems or other sources of data that may maintain electronic activities or records [Col. 9 lines 59-67], Col. 10 lines 1-3].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru and Makhija of receive via a user interface (UI), user input regarding updates to a rule pertaining to data stored in a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, automatically generate a model representing the script, automatically generate queries from the model and the script, [wherein the queries include a rule query including the updates to the rule], and a data source query for aggregating the plurality of data sources according to the user input, wherein the queries include a rule query including the updates to the rule and output a result set obtained by executing the queries with the teachings of Rogynskyy of wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes. One would have been motivated to make such a modification to specify the relationship between nodes (Rogynskyy - [Col. 9 lines 59-67, Col. 10 lines 1-3]).
Regarding claim 18, Dumitru teaches:
and execute the rule query on the data set to generate the result set (Dumitru – a cartridge file corresponding to each data source is used to transform abstract SQL into a dialect of SQL that is specific to a data source. A data source may have multiple cartridge files, each file corresponding to a respective version. A cartridge file specifies the capabilities of its corresponding data source [0048]. In Fig. 5, 506, each SQL query is sent to a corresponding data source [0058].)
Dumitru does not appear to teach:
wherein to execute the queries, the instructions, when executed by the processor, further cause the processor to: execute the data source query to generate a data set
However, Makhija teaches:
wherein to execute the queries, the instructions, when executed by the processor, further cause the processor to: execute the data source query to generate a data set (Makhija – the ALU enables processing of binary integers to assist in formation of a tables/matrix of variables where a script created by data models is applied to data sets (i.e. executed) impacting multiple functions like demand planning, supply planning, forecasting, budgeting etc. in applications like ERP or supply chain management (SCM) [0041].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru, Makhija and Rogynskyy of receive via a user interface (UI), user input regarding updates to a rule pertaining to data stored in a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, automatically generate a model representing the script, wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes, automatically generate queries from the model and the script, [wherein the queries include a rule query including the updates to the rule], and a data source query for aggregating the plurality of data sources according to the user input, wherein the queries include a rule query including the updates to the rule and output a result set obtained by executing the queries with the teachings of Makhija of wherein to execute the queries, the instructions, when executed by the processor, further cause the processor to: execute the data source query to generate a data set. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Regarding claim 19, Dumitru teaches:
wherein the model comprises a Directed Acyclic Graph (DAG), and the DAG includes the plurality of data sources as the nodes, and relationships between the plurality of data sources and join and union criteria for combining at least two of the plurality of data sources as the edges between the nodes (Dumitru – the model contains data descriptive of one or more data sources to be queried. The descriptive data, also referred to as metadata, may specify data fields, field attributes, or properties, data tables, relationships between data fields or tables, or other data descriptive of data sources [0030].)
Regarding claim 20, Dumitru teaches:
wherein to generate the data source query, the instructions, when executed by the processor, further cause the processor to: sort the DAG; and traverse the DAG from leaf nodes to a root node and determine query statements for the data source query as the DAG is traversed (Dumitru – at block 810, the process may traverse the logical operator tree, deriving remoting properties. The traversal may be performed from the bottom of the tree toward the root. At block 812, the data source and its associated capabilities may be retrieved at each leaf node. Capabilities may include, for example, whether the data source supports certain relational operators, scalar functions, or the like. At block 814, the capabilities corresponding to each tree node may be added to a set of capabilities representing the set of capabilities for the sub-tree containing the node and corresponding to a single data source [0081].)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dumitru in view of Makhija further in view of Desmarets (Pub. No. US 2019/0073388 A1, hereinafter “Desmarets”).
Regarding claim 10, Dumitru modified by Makhija and Rogynskyy does not appear to teach:
wherein the script comprises a Javascript Object Notation (JSON) script
However, Demarets teaches:
wherein the script comprises a Javascript Object Notation (JSON) script (Desmarets – said database schema model is formatted according to any or any combination of the following formats: JSON Schema [0026].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Dumitru, Makhija and Rogynskyy before them, to modify the system of Dumitru, Makhija and Rogynskyy of receive via a user interface (UI), user input regarding a rule and a plurality of data sources, automatically generate a script from the user input, wherein the script includes at least an identification of the plurality of data sources and relationships between the plurality of data sources, automatically generate a model representing at least a portion of the script, wherein the plurality of data sources are represented as nodes in the model and the relationships between the plurality of data sources are represented as edges between the nodes and automatically build a query based on the script and the model wherein the query includes the rule with the teachings of Desmarets of wherein the script comprises a Javascript Object Notation (JSON) script. One would have been motivated to make such a modification to develop a system that self-evolves and self-drives the functions in real-time (Makhija - [0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166